Exhibit 10.1

 

EXECUTION

 

AMENDMENT NO. 6
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 6 to Master Repurchase Agreement, dated as of January 31, 2014
(this “Amendment”), by and among Bank of America, N.A. (“Buyer”), PennyMac Loan
Services, LLC (“Seller”) and Private National Mortgage Acceptance Company, LLC
(the “Guarantor”).

 

RECITALS

 

Buyer, Guarantor and Seller are parties to that certain Master Repurchase
Agreement, dated as of March 17, 2011, (as amended by Amendment No. 1, dated as
of July 21, 2011, Amendment No. 2, dated as of March 23, 2012, Amendment No. 3,
dated as of August 28, 2012, Amendment No. 4, dated as of January 3, 2013 and
Amendment No. 5 to Master Repurchase Agreement, dated as of March 28, 2013, the
“Existing Master Repurchase Agreement”; and as further amended by this
Amendment, the “Master Repurchase Agreement”).  The Guarantor is a party to that
certain Guaranty (as amended from time to time, the “Guaranty”), dated as of
March 17, 2011, made by Guarantor in favor of Buyer.

 

Buyer, Seller and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Master Repurchase Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Master
Repurchase Agreement.  As a condition precedent to amending the Existing Master
Repurchase Agreement, Buyer has required Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, Buyer, Seller and Guarantor hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Master Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Transactions. The Existing Master
Repurchase Agreement is hereby amended by:

 

1.1       deleting Section 1 in its entirety and replacing it with the
following:

 

From time to time prior to the Termination Date (as hereinafter defined) the
parties hereto may enter into transactions in which Seller agrees to transfer to
Buyer Mortgage Loans (as hereinafter defined) on a servicing released basis
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Seller such Mortgage Loans on a servicing released basis at a
date certain or on demand, against the transfer of funds by Seller.  This
Agreement is a commitment by Buyer to engage in the Transactions as set forth
herein not to exceed the Committed Amount; provided, that Buyer shall have no
commitment to enter into any Transaction requested with respect to the
Uncommitted Amount or that would result in the aggregate Purchase Price of
then-outstanding Transactions to exceed the Committed Amount. All funds made
available by Buyer to Seller under this Agreement will first be attributed to
the Committed Amount. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.

 

--------------------------------------------------------------------------------


 

1.2       deleting Section 3(a) in its entirety and replacing it with the
following (modified text underlined for review purposes):

 

a.  Terms.  From time to time, Buyer will purchase from Seller certain Mortgage
Loans that have been originated or acquired by Seller.  This Agreement is a
commitment by Buyer to enter into Transactions with Seller for an aggregate
amount up to the Committed Amount.  This Agreement is not a commitment by Buyer
to enter into Transactions with Seller for amounts exceeding the Committed
Amount, but rather, sets forth the procedures to be used in connection with
periodic requests for Buyer to enter into Transactions with Seller.  Seller
hereby acknowledges that, beyond the Committed Amount, Buyer is under no
obligation to agree to enter into, or to enter into, any Transaction pursuant to
this Agreement.  Buyer may, without cause and for any reason whatsoever,
terminate this Agreement with respect to the Uncommitted Amount at any time by
providing two (2) Business Days’ prior notice to Seller.  All Purchased Mortgage
Loans shall exceed or meet the Underwriting Guidelines and shall be serviced by
Subservicer.  The aggregate Purchase Price of Purchased Mortgage Loans subject
to outstanding Transactions shall not exceed the Aggregate Transaction Limit.

 

SECTION 2.                            Definitions. Section 2 of the Existing
Master Repurchase Agreement is hereby amended by:

 

2.1       deleting (a) the definition of “Maximum Committed Purchase Price” in
its entirety and replacing all references thereto with the defined term
“Aggregate Transaction Limit”, (b) the definition of “Reserve Interest Rate” in
its entirety and all references thereto and (c) the definition of “FICO” in its
entirety and replacing all references thereto with the defined term “FICO
Score”:

 

2.2       deleting the definitions of “Effective Date”, “LIBOR”, “Liquidity
Amount”, “Noncompliant I”, “Noncompliant II” and “Total Liabilities” in their
entirety and replacing with the following:

 

“Effective Date” has the meaning set forth in the Transactions Terms Letter.

 

“LIBOR” means the daily rate per annum (rounded to three (3) decimal places) for
one-month U.S. dollar denominated deposits as offered to prime banks in the
London interbank market, as published on the Official BBA LIBOR Fixings page by
Bloomberg or in the Wall Street Journal as of the date of determination;
provided, that if Buyer determines that any law, regulation, treaty or directive
or any change therein or in the interpretation or application thereof, or any
circumstance materially and adversely affecting the London interbank market,
shall make it unlawful, impractical or commercially unreasonable for Buyer to
enter into or maintain Transactions as contemplated by this Agreement using
LIBOR, then Buyer may, in addition to its rights under Section 11(b) and
Section 10(b)(5) herein, select an alternative rate of interest or index in its
discretion.

 

2

--------------------------------------------------------------------------------


 

“Liquidity Amount” means, as of any date of determination, the sum of
(a) Seller’s unrestricted and unencumbered cash and Cash Equivalents and (b) the
balance in the Over/Under Account exclusive of funds held due to a Margin
Deficit or Margin Call.  By way of example but not limitation, cash in escrow
and/or impound accounts shall not be included in this calculation.

 

“Noncompliant I” means either (a) a Purchased Mortgage Loan other than a Jumbo
Mortgage Loan, which has been subject to one or more Transactions hereunder for
a period of greater than 30 days but not greater than 60 days, or (b) a
Purchased Mortgage Loan that is a Jumbo Mortgage Loan, which has been subject to
one or more Transactions hereunder for a period of greater than 180 days but not
greater than 210 days.

 

“Noncompliant II” means either (a) a Purchased Mortgage Loan other than a Jumbo
Mortgage Loan, which has been subject to one or more Transactions hereunder for
a period of greater than 60 days but not greater than 90 days, or (b) a
Purchased Mortgage Loan that is a Jumbo Mortgage Loan, which has been subject to
one or more Transactions hereunder for a period of greater than 210 days but not
greater than 240 days.

 

“Total Liabilities” means, as of any date of determination, the sum of (a) the
total liabilities of Seller on any given date of determination, to be determined
in accordance with GAAP consistent with those applied in the preparation of
Seller’s financial statements, plus (b) to the extent not already included under
GAAP, the total aggregate outstanding amount owed by Seller under any
repurchase, refinance or other similar credit arrangements, plus (c) to the
extent not already included under GAAP, any “off balance sheet” repurchase,
refinance or other similar credit arrangements, less (d) non-recourse debt.

 

2.3       adding the following defined terms in their proper alphabetical order:

 

“Ability to Repay Rule” means 12 CFR 1026.43(c).

 

“Aggregate Transaction Limit” has the meaning set forth in the Transaction Terms
Letter.

 

“Committed Amount” has the meaning set forth in the Transaction Terms Letter.

 

“Facility Fee” has the meaning set forth in the Transaction Terms Letter.

 

“FICO Score” means the credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores; provided, that
if (a) two separate credit scores are obtained on such origination date, the
FICO Score shall be the lower credit score; and (b) three separate credit scores
are obtained on such origination date, the FICO Score shall be the middle credit
score.

 

“QM Rule” means 12 CFR 1026.43(e).

 

“Qualified Mortgage” means a Mortgage Loan that satisfies the criteria for a
“qualified mortgage” as set forth in the QM Rule.

 

3

--------------------------------------------------------------------------------


 

“Rebuttable Presumption Qualified Mortgage” means a Qualified Mortgage with an
annual percentage rate that exceeds the average prime offer rate for a
comparable mortgage loan as of the date the interest rate is set by 1.5 or more
percentage points for a first-lien Mortgage Loan or by 3.5 or more percentage
points for a subordinate-lien Mortgage Loan.

 

“Safe Harbor Qualified Mortgage” means a Qualified Mortgage with an annual
percentage rate that does not exceed the average prime offer rate for a
comparable mortgage loan as of the date the interest rate is set by 1.5 or more
percentage points for a first-lien Mortgage Loan or by 3.5 or more percentage
points for a subordinate-lien Mortgage Loan.

 

“Trade Assignment” means an assignment to Buyer of a forward trade between an
Approved Investor and Seller with respect to one or more Purchased Mortgage
Loans or the related Mortgage-Backed Security, in each case in substantially the
form of Exhibit M hereto, together with the related Purchase Commitment that has
been fully executed, is enforceable and is in full force and effect and confirms
the details of such forward trade.

 

“Uncommitted Amount” has the meaning set forth in the Transaction Terms Letter.

 

SECTION 3.                            Repurchase Acceleration Events. 
Section 4(e) of the Existing Master Repurchase Agreement is hereby amended by
(a) deleting “or” at the end of subclause (5), (b) deleting the “.” at the end
of subclause (6) and replacing it with  “; or” and (c) adding the following
subclause (7) at the end thereof:

 

(7)                                 with respect to any Certified Mortgage Loan
or Mortgage-Backed Security, if the Seller has failed to deliver the related
Trade Assignment to Buyer in accordance with the requirements set forth in
Section 10(b)(2)(vi) (for the avoidance of doubt, Seller and Buyer agree any
Trade Assignment shall be in the form attached hereto and not in the form
attached to the Custodial Agreement).

 

SECTION 4.                            Security Interest.  Section 8 of the
Existing Master Repurchase Agreement is hereby amended by deleting clause (a) in
its entirety and replacing it with the following (modified text underlined for
review purposes):

 

a.                                      Although the parties intend that all
Transactions hereunder be sales and purchases and not loans, in the event any
such Transactions are deemed to be loans, and in any event, Seller hereby
pledges to Buyer as security for the performance by Seller of its Obligations
and hereby grants, assigns and pledges to Buyer a fully perfected first priority
security interest in the Purchased Mortgage Loans, any Agency Security or right
to receive such Agency Security when issued to the extent backed by any of the
Purchased Mortgage Loans, the Records (including, without limitation, copies of
all documentation in connection with the underwriting and origination of any
Purchased Mortgage Loan that evidences compliance with the Ability to Repay
Rule and the QM Rule), all related Servicing Rights, the Program Agreements (to
the extent such Program Agreements and Seller’s right thereunder relate to the
Purchased Mortgage Loans), any related Purchase Commitments, any Property
relating to the Purchased Mortgage Loans, all insurance policies and insurance
proceeds relating to any Purchased Mortgage Loan or the related Mortgaged
Property, including, but not limited to, any payments or proceeds under

 

4

--------------------------------------------------------------------------------


 

any related primary insurance, hazard insurance and FHA Mortgage Insurance
Contracts and VA Loan Guaranty Agreements (if any), Income, the Securities
Account and all amounts held therein, the Over/Under Account and all amounts
held therein, Interest Rate Protection Agreements to the extent of the Purchased
Mortgage Loans protected thereby, accounts (including any interest of Seller in
escrow accounts) and any other contract rights, instruments, accounts, payments,
rights to payment (including payments of interest or finance charges), all
collateral, however defined, securing any other agreement between Seller,
Guarantor or any of their Affiliates on the one hand and Buyer or any of its
Affiliates on the other hand, general intangibles and other assets relating to
the Purchased Mortgage Loans (including, without limitation, any other accounts)
or any interest in the Purchased Mortgage Loans, and any proceeds (including the
related securitization proceeds) and distributions with respect to any of the
foregoing and any other property, rights, title or interests as are specified on
a Trust Receipt, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Repurchase Assets”).

 

SECTION 5.                            Conditions Precedent.  Section 10(b) of
the Existing Master Repurchase Agreement is hereby amended by:

 

5.1       inserting the following clause (vi) immediately following subsection
(2)(v):

 

(vi)                              Seller hereby acknowledges that, in order for
Buyer to satisfy the “good delivery standards” of the Securities Industry and
Financial Markets Association (“SIFMA”) as set forth in the SIFMA Uniform
Practices Manual and SIFMA’s Uniform Practices for the Clearance and Settlement
of Mortgage Backed Securities and other Related Securities, in each case, as
amended from time to time, Buyer must deliver each Trade Assignment in respect
of Certified Mortgage Loans or Mortgage-Backed Securities to the related
Approved Investor no later than seventy-two (72) hours prior to settlement of
the related Mortgage-Backed Security.  Seller hereby acknowledges and agrees to
deliver to Buyer, in form and substance satisfactory to Buyer and not later than
1:00 p.m. (New York City time) on the date on which such seventy-two (72) hour
period commences, each related Trade Assignment executed by Seller, together
with a true and complete copy of the related Purchase Commitment for any
Purchased Mortgage Loans subject to the proposed Transaction that are subject to
a Purchase Commitment.

 

5.2       inserting the following at the end thereof:

 

(12) Qualified Mortgage.  A schedule identifying each Mortgage Loan subject to
the proposed Transaction as either a Safe Harbor Qualified Mortgage or a
Rebuttable Presumption Qualified Mortgage.

 

(13) Additional Documentation.  Such other documents pertaining to the
Transaction as Buyer may reasonably request, from time to time.

 

SECTION 6.                            Servicing.  Section 12 of the Existing
Master Repurchase Agreement is hereby amended by deleting clause (d) in its
entirety and replacing it with the following (modified text underlined for
review purposes):

 

5

--------------------------------------------------------------------------------


 

d.  Upon the occurrence and continuance of an Event of Default hereunder, Buyer
shall have the right to immediately terminate Seller’s right to service the
Purchased Mortgage Loans without payment of any penalty or termination fee. 
Seller shall cooperate in transferring the servicing of the Purchased Mortgage
Loans to a successor servicer or subservicer appointed by Buyer in its sole
discretion.  For the avoidance of doubt, any termination of the Servicer’s
rights to service by the Buyer as a result of an Event of Default shall be
deemed part of an exercise of the Buyer’s rights to cause the liquidation,
termination or acceleration of this Agreement.

 

SECTION 7.                            Representations and Warranties. 
Section 13(a) of the Existing Master Repurchase Agreement is hereby amended by
deleting clause (17) in its entirety and replacing it with the following
(modified text underlined for review purposes):

 

(17)                          Chief Executive Office; Jurisdiction of
Organization.  On the Effective Date, Seller’s chief executive office, is, and
has been, located at 6101 Condor Drive, Moorpark, CA 93021.  On the Effective
Date, Seller’s jurisdiction of organization is the State of Delaware.  Seller
shall provide Buyer with thirty days advance notice of any change in Seller’s
principal office or place of business or jurisdiction.  Seller has no trade
name.  During the preceding five years, Seller has not been known by or done
business under any other name, corporate or fictitious, and has not filed or had
filed against it any bankruptcy receivership or similar petitions nor has it
made any assignments for the benefit of creditors.

 

SECTION 8.                            Covenants.  Section 14 of the Existing
Master Repurchase Agreement is hereby amended by deleting Subsections (a), (c),
(dd) and (ff), each in its entirety and replacing each respectively with the
following (modified text underlined for review purposes):

 

a.   Adjusted Tangible Net Worth.  Seller shall maintain an Adjusted Tangible
Net Worth of at least $200,000,000.

 

c.  Litigation.  Seller and Guarantor, as applicable, will promptly, and in any
event within ten (10) days after service of process on any of the following,
give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting
Seller, Guarantor or any of their Subsidiaries or affecting any of the Property
of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Program Agreements or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim individually in an amount greater than $5,000,000 or in an
aggregate amount greater than $10,000,000, (iii) which, individually or in the
aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect or (iv) questions or challenges compliance of any
Purchased Mortgage Loan with the Ability to Repay Rule or QM Rule. On each
Reporting Date, Seller and Guarantor, as applicable, will provide to Buyer a
litigation docket listing all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting
Seller, Guarantor or any of their Subsidiaries or affecting any of the Property
of any of them before any Governmental Authority. Seller and Guarantor, as
applicable, will promptly provide notice of any judgment, which with the passage
of time, could cause an Event of Default hereunder.

 

6

--------------------------------------------------------------------------------


 

dd.  Maintenance of Liquidity.  Seller has maintained a Liquidity Amount of not
less than $20,000,000.

 

ff.  Most Favored Status.  Seller, Guarantor and Buyer each agree that should
Seller, Guarantor or any Affiliate thereof enter into a repurchase agreement,
warehouse facility, guaranty or similar credit facility with any Person other
than Buyer or an Affiliate of Buyer which by its terms provides any of the
following (each, a “More Favorable Agreement”):

 

(1)  more favorable terms with respect to any guaranties or financial covenants,
including without limitation covenants covering the same or similar subject
matter set forth in Sections 14a, 14b, 14e, 14p, 14dd and 14kk hereof;

 

(2) a security interest to any Person other than Buyer or an Affiliate of Buyer
in substantially all assets of Seller, Guarantor or any Affiliate thereof; or

 

(3) a requirement that Seller has added or will add any Person other than Buyer
or an Affiliate of Buyer as a loss payee under Seller’s Fidelity Insurance;

 

then the Seller shall provide the Buyer with prompt notice of such more
favorable terms contained in such  More Favorable Agreement and the terms of
this Agreement shall be deemed automatically amended to include such more
favorable terms contained in such More Favorable Agreement, such that such terms
operate in favor of Buyer or an Affiliate of Buyer; provided, that in the event
that such More Favorable Agreement is terminated, upon notice by Seller to Buyer
of such termination, the original terms of this Agreement shall be deemed to be
automatically reinstated.  Seller, Guarantor and Buyer further agree to execute
and deliver any new guaranties, agreements or amendments to this Agreement
evidencing such provisions, provided that the execution of such amendment shall
not be a precondition to the effectiveness of such amendment, but shall merely
be for the convenience of the parties hereto.  Promptly upon Seller, Guarantor
or any Affiliate thereof entering into a repurchase agreement or other credit
facility with any Person other than Buyer, Seller or Guarantor, as applicable,
shall deliver to Buyer a true, correct and complete copy of such repurchase
agreement, loan agreement, guaranty or other financing documentation.

 

SECTION 9.                            Reporting.  Section 17 of the Existing
Master Repurchase Agreement is hereby amended by inserting the following at the
end thereof:

 

h.  QM/ATR Reporting.  Seller shall deliver to Buyer, with reasonable promptness
upon Buyer’s request, copies of all documentation in connection with the
underwriting and origination of any Purchased Mortgage Loan that evidences
compliance with the Ability to Repay Rule and the QM Rule.

 

SECTION 10.                     Notices.  Section 20 of the Existing Master
Repurchase Agreement is hereby amended by deleting the address for notices to
Buyer in its entirety and replacing it with the following:

 

If to Buyer:                                Bank of America, N.A.

4500 Park Granada

Mail Code: CA7-910-02-38

 

7

--------------------------------------------------------------------------------


 

Calabasas, California 91302

Attention: Adam Gadsby, Director

Telephone: (818) 225-6541

Facsimile: (213) 457-8707

Email: Adam.Gadsby@baml.com

 

With copies to:

 

Bank of America, N.A.

One Bryant Park, 11th Floor

Mail Code: NY1-100-11-01

New York, New York 10036

Attention: Eileen Albus, Vice President, Mortgage Finance

Telephone:  (646) 855-0946

Facsimile:  (646) 855-5050

Email: Eileen.Albus@baml.com

 

and

 

Bank of America, N.A.

50 Rockefeller Plaza

Mail Code: NY1-050-12-03

New York, New York 10020

Attention: Mr. Michael McGovern Esq.

Telephone: 646-855-0183

Email: Michael.Mcgovern@bankofamerica.com

 

SECTION 11.                     Fees.  Section 34 of the Existing Master
Repurchase Agreement is hereby amended by:

 

11.1                        deleting clause (a) in its entirety and replacing it
with the following (modified text underlined for review purposes):

 

a.                                      The Commitment Fee shall be deemed
earned in full on the Effective Date and if this Agreement is renewed,
thereafter on or before the anniversary of the Effective Date.  The Commitment
Fee shall be paid in four equal installments, which shall be paid on the
Effective Date and on the Price Differential Payment Date every third (3rd)
month thereafter.  Such payment shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Buyer at such
account designated by Buyer.  In the event Seller terminates this Agreement
prior to the Termination Date, the unpaid portion of the Commitment Fee shall be
paid in full.

 

11.2                        inserting the following at the end thereof:

 

c.  The Facility Fee shall be deemed earned in full on the Effective Date and if
this Agreement is renewed, thereafter on or before the anniversary of the
Effective Date.  The Facility Fee shall be paid in four equal installments,
which shall be paid on the Effective Date and on the Price Differential Payment
Date every third (3rd) month thereafter.  Such payment shall be made in Dollars,
in immediately available funds, without deduction, set-off or counterclaim, to
Buyer at such account designated by Buyer.  In the event Seller terminates this
Agreement prior to the Termination Date, the unpaid portion of the Facility Fee
shall be paid in full.

 

8

--------------------------------------------------------------------------------


 

SECTION 12.                     Examination and Oversight.  The Existing Master
Repurchase Agreement is hereby amended by inserting the following at the end
thereof as Section 40:

 

40.                               Examination and Oversight by Regulators

 

Seller agrees that the transactions with Buyer under this Agreement may be
subject to regulatory examination and oversight by one or more Governmental
Authorities.  Seller shall comply with all requests made by Buyer to assist
Buyer in complying with regulatory requirements imposed on Buyer.

 

SECTION 13.                     Representations and Warranties.  Schedule 1 of
the Existing Master Repurchase Agreement is hereby amended by:

 

13.1                        deleting clause (aaa) in its entirety and replacing
it with the following:

 

(aaa) Points and Fees. All points and fees related to the Mortgage Loan were
disclosed in writing to the Mortgagor in accordance with applicable state and
federal law and regulation. The points and fees related to such Mortgage Loan
did not exceed 3% of the total loan amount (or such other applicable limits for
lower balance Mortgages) as specified under 12 CFR 1026.43(e)(3), and the points
and fees were calculated using the calculation required for Qualified Mortgages
under 12 CFR 1026.32(b) to determine compliance with applicable requirements.

 

13.2                        adding the following clauses (hhh) and (iii) at the
end thereof:

 

(hhh)  Qualified Mortgage.  Each Mortgage Loan satisfies the following criteria:

 

(i) such Mortgage Loan is a Qualified Mortgage;

 

(ii) such Mortgage Loan is accurately identified in writing to Buyer as either a
Safe Harbor Qualified Mortgage or a Rebuttable Presumption Qualified Mortgage;

 

(iii) prior to the origination of such Mortgage Loan, the related originator
made a reasonable and good faith determination that the related Mortgagor would
have a reasonable ability to repay such Mortgage Loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c)(2); and

 

(iv) such Mortgage Loan is supported by documentation that evidences compliance
with the Ability to Repay Rule and the QM Rule.

 

(iii) Ability to Repay Determination.  There is no action, suit or proceeding
instituted by or against or threatened against Seller in any federal or state
court or before any commission or other regulatory body (federal, state or
local, foreign or domestic) that questions or challenges the compliance of any
Mortgage Loan (or the related underwriting) with the Ability to Repay Rule or
the QM Rule.

 

9

--------------------------------------------------------------------------------

 


 

SECTION 14.                     Temporary Increase. The Existing Master
Repurchase Agreement is hereby amended by:

 

14.1                        deleting Section 3(l) in its entirety and replacing
it with the following:

 

l.                                          Temporary Increase.  Seller may
request a temporary increase of the Aggregate Transaction Limit (a “Temporary
Increase”) by submitting to Buyer an executed request for Temporary Increase in
the form of Exhibit L hereto (a “Request for Temporary Increase”), setting forth
the requested increased Aggregate Transaction Limit, the effective date and time
of such Temporary Increase and the date and time on which such Temporary
Increase shall terminate.  Buyer may from time to time, in its sole and absolute
discretion, consent to such Temporary Increase, which consent shall be in
writing as evidenced by Buyer’s delivery to Seller of a countersigned Request
for Temporary Increase.  At any time that a Temporary Increase is in effect (and
only for such time as such Temporary Increase is in effect), the Aggregate
Transaction Limit shall be increased by the amount of the Temporary Increase for
all purposes of this Agreement and all calculations and provisions relating to
the Aggregate Transaction Limit shall refer to such increased amount.

 

14.2                        deleting Exhibit L thereto it in its entirety and
replacing it with Exhibit 1 hereof.

 

SECTION 15.                     Trade Assignment.  The Existing Master
Repurchase Agreement is hereby amended by adding the attached Exhibit 2 as
Exhibit M at the end thereof.

 

SECTION 16.                     Fees and Expenses.  Seller hereby agrees to pay
to Buyer, on demand, any and all reasonable fees, costs and expenses (including
reasonable fees and expenses of counsel) incurred by Buyer in connection with
the development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

 

SECTION 17.                     Conditions Precedent.  This Amendment shall
become effective as of the date hereof upon Buyer’s receipt of this Amendment,
executed and delivered by a duly authorized officer of Buyer, Seller and
Guarantor.

 

SECTION 18.                     Limited Effect.  Except as expressly amended and
modified by this Amendment, the Existing Master Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms.

 

SECTION 19.                     Counterparts.  This Amendment may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

SECTION 20.                     Severability.  Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 21.                        GOVERNING LAW.  THE AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

10

--------------------------------------------------------------------------------


 

SECTION 22.                     Reaffirmation of Guaranty. The Guarantor hereby
(i) agrees that the liability of Guarantor or rights of Buyer under the Guaranty
shall not be affected as a result of this Amendment, (ii) ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Buyer

 

 

 

 

 

 

 

By:

/s/ Adam Robitshek

 

 

Name: Adam Robitshek

 

 

Title: Vice President

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

 

ACCEPTANCE COMPANY, LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 6 to Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 1 to Amendment No 6

 

EXHIBIT L

 

REQUEST FOR TERMPORARY INCREASE

 

Bank of America, N.A.

One Bryant Park, 11th floor

New York, New York 10036

NY1-100-11-01

Attention: Eileen Albus

 

Re: The Master Repurchase Agreement, dated as of March 17, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), between
Bank of America, N.A. (“Buyer”), PennyMac Loan Services, LLC (“Seller”) and
Private National Mortgage Acceptance Company, LLC (“Guarantor”).

 

Ladies and Gentlemen:

 

In accordance with Section 3(l) of the Agreement, Buyer hereby consents to a
Temporary Increase of the Aggregate Transaction Limit, the Committed Amount or
the Uncommitted Amount as further set forth below:

 

Amount of Temporary Increase: $                                    .

 

Temporary Committed Amount: $                                    .

 

Temporary Uncommitted Amount : $                                    .

 

Effective date and time:  [dd/mm/yyyy at       :         .m.]

 

Termination date and time:  [dd/mm/yyyy at       :         .m.]

 

On and after the effective date and time indicated above and until the
termination date and time indicated above, the Aggregate Transaction Limit,
Committed Amount, and Uncommitted Amount shall equal the Temporary Aggregate
Transaction Limit, Temporary Committed Amount and Temporary Uncommitted Amount,
respectively, indicated above for all purposes of the Agreement and all
calculations and provisions relating to the Aggregate Transaction Limit,
Committed Amount, and Uncommitted Amount shall refer to the Temporary Aggregate
Transaction Limit, Temporary Committed Amount and Temporary Uncommitted Amount,
respectively, including without limitation, Type Sublimits.  Unless otherwise
terminated pursuant to the Agreement, this Temporary Increase shall terminate on
the termination date and time indicated above.  Upon the termination of this
Temporary Increase, Seller shall repurchase Purchased Mortgage Loans such that
(i) the aggregate outstanding Purchase Price does not exceed the Aggregate
Transaction Limit and (ii) the applicable portion of the aggregate outstanding
Purchase Price does not exceed any Type Sublimit.  Seller shall repurchase

 

L-1

--------------------------------------------------------------------------------


 

Purchased Mortgage Loans in order to reduce the aggregate outstanding Purchase
Price to the Aggregate Transaction Limit (as reduced by the termination of such
Temporary Increase) in accordance with Section 6 of the Agreement.

 

All terms used herein and not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Agreement.

 

 

PennyMac Loan Services, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Agreed and Consented by:

 

 

 

BANK OF AMERICA, N.A., Buyer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

L-2

--------------------------------------------------------------------------------


 

Exhibit 2 to Amendment No 6

 

EXHIBIT M

 

FORM OF TRADE ASSIGNMENT

 

(“Approved Investor”)
(Address)

 

Attention:               
Fax No.:

 

Dear Sirs:

 

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), trade-dated                        ,         , to
purchase

 

[$            of     %        year],

 

(Check Box)

 

(a)                                 Ginnie Mae;

 

(b)                                 Fannie Mae; or

 

(c)                                  Freddie Mac

 

mortgage-backed pass-through securities (“Securities”) at a purchase price of
$                       from                    on [insert Settlement Date].

 

Our intention is to assign $           of this Commitment’s full amount, which
assignment shall be effective and shall be fully enforceable by the assignee on
the Settlement Date.  This is to confirm that (i) the form of this assignment
conforms to the SIFMA guidelines, (ii) the Commitment is in full force and
effect, (iii) the Commitment has been assigned to [Bank of America, N.A.
(“BANA”)] [Merrill Lynch Pierce Fenner & Smith Incorporated (MLPF&S)] as
security for the obligations of PennyMac Loan Services, LLC, the “Seller” under
that certain Master Repurchase Agreement, dated as of March 17, 2011, among
Seller, Private National Mortgage Acceptance Company, LLC and Bank of America,
N.A., whose acceptance of such assignment is indicated below, [and] (iv) upon
delivery of this trade assignment to you by [BANA][MLPF&S] you will accept
Seller’s direction set forth herein to pay [BANA][MLPF&S]  for such Securities,
[(v) you will accept delivery of such Securities directly from [BANA][MLPF&S],
(vi) [BANA][MLPF&S]  is obligated to make delivery of such Securities to you in
accordance with the attached Commitment and (vii) you have released Seller from
its obligation to deliver the Securities to you under the Commitment.]  Payment
will be made “delivery versus payment (DVP)” to [BANA][MLPF&S]  in immediately
available funds.

 

L-1

--------------------------------------------------------------------------------


 

If you have any questions, please call Pamela Marsh at (805) 330-6059 or Maurice
Watkins at (818) 746-2861 immediately.

 

 

Very truly yours,

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Agreed to:

 

 

 

[BANK OF AMERICA, N.A.] [MERRILL LYNCH PIRECE FENNER & SMITH INCORPORATED]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Notice of delivery and confirmation of receipt are the obligations of [BANA]
[MLPF&S].  Prompt notification of incorrect information or rejection of the
trade assignment should be made to [            ].

 

L-2

--------------------------------------------------------------------------------

 